COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 C&C ROAD CONSTRUCTION, INC.,                     §

              Appellant/Cross-Appellee,           §                 No. 08-17-00056-CV

                    v.                            §                    Appeal from the

                                                  §          County Court at Law Number Six
 SAAB SITE CONTRACTORS, L.P.,
                                                  §                of El Paso County, Texas
              Appellee/Cross-Appellant.
                                                                    (TC# 2014DCV2960)
                                                  §

                                        JUDGMENT
       The Court has considered this cause on the record and concludes there was error in that

part of the judgment denying Appellee/Cross-Appellant’s appellate attorney’s fees. We therefore

reverse that portion of the judgment denying appellate attorney’s fees, and remand for a new trial

limited to the issue of Appellee/Cross-Appellant’s appellate attorney’s fees.

       The remainder of the judgment is affirmed, in accordance with the opinion of this Court.

We further order that Appellee/Cross-Appellant recover from Appellant/Cross-Appellee and its

sureties, if any, for performance on the judgment and all costs, both in this Court and the court

below, for which let execution issue. See TEX. R. APP. P. 43.5. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF MARCH, 2019.

                                             GINA M. PALAFOX, Justice

Before Rodriguez, J., Palafox, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment